DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5, 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2020-06-09. Species E FIG.7-FIG.12, paragraphs [0035]-[0040].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and all claims that depend therefrom) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Furthermore it must be noted that the “entire portion” of the disclosed folding space inclined surfaces 221 and 321 cannot be understood to contact as claimed, as both surfaces 221 and 321 are clearly shown in FIG.12 to have curved portions and the present specification describes the contact between 221 and 321 as follows: “In the folded state, since the first folding space protruding circumferential surface 220 and the second folding space protruding circumferential surface 320 make contact with the first folding space inclined surface 221 and the second folding space inclined surface 321 to occupy part or all of the folding space gap 140”
If 221 is in contact with both 320 and 321, then the entire surface of 221 is in contact with both 320 and 321, not 321 alone, and likewise if 321 is in contact with both 220 and 221 then the entire surface of 321 is in contact with both 220 and 221, not 221 alone.
For purposes of examination “firm contact” and “entire portion” would be understood by one of ordinary skill in the art, giving the claims their plain meaning (as no “firm contact” or “entire portion” is discussed in the specification) and while reading the claims in light of the specification without importing limitations from the specification into the claims (such as paragraph [0102]), to mean “in contact” and “at least a portion”, respectively.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “321” has been used to designate both first and second folding space inclined surfaces of Fig.7, and “300” has been used to designate both first and second protective cases.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Please note that the uppermost orthographic view of the device correctly shows 221 and 321 on their respective 200 and 300, however the lowermost orthographic view clearly shows two 300 and two 321 where there should be one each of 200, 221, 300, and 321, mirroring the uppermost orthographic view.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watamura et al. (US 2018/0196468) in view of Maatta et al. (US 2015/0153780).

Regarding claim 1 (as best understood) Watamura discloses:
A protective case for a foldable image display apparatus comprising a foldable body (16, 18 folding shown e.g. FIG.6A) having a folding axis that becomes a folding reference in a folded state (shown e.g. FIG.6A), first folding inner surface and second folding inner surface extending from both ends of an inner circumferential surface (e.g. surfaces of 16 facing one another in the folded state around the right rounded section shown FIG.6A) and facing each other and first folding outer surface and second folding outer surface (surfaces of 16 against 28A FIG.8) extending from both ends of an outer circumferential surface and facing each other (as shown e.g. FIG.6A); and 
a single flexible display apparatus (e.g. 16 shown FIG.2) applied to the first folding inner surface and the second folding inner surface (as shown e.g. FIG.6A), the protective case in which a folding space gap of a cone shape (gap shown along “X” FIG.1) formed by the first folding inner surface, the second folding inner surface, and the inner circumferential surface is formed and the folding space gap is gradually narrowed away from the folding axis in the folding state is formed along the folding axis (shown FIG.1), the protective case comprising: 
a first protective case (e.g. 12B FIG.1) having: 
a first fixing surface supported while surrounding a first folding outer surface at a certain distance away from the folding axis of the foldable body (surface of 28 against which 16/18 rests FIG.8); and 
a first folding space protruding circumferential surface (outer surface of 27 bounding 16 FIG.2 FIG.8) having a first folding space inclined surface protruding from the first fixing surface to the folding space gap deviating from the first folding inner surface (as shown FIG. 1) while a screen display surface of the flexible display apparatus is maintained in an exposed state while surrounding an outer circumferential surface except the folding axis of the foldable body (shown FIG.2); and 
a second protective case (e.g. 12A FIG.1) having: 
a second fixing surface supported while surrounding a second folding outer surface at a certain distance away from the folding axis (surface of 28 against which 16/18 rests FIG.8 (note FIG.8 demonstrates both 12A and 12B); and 
a second folding space protruding circumferential surface (surface of 27 bounding 16 FIG.2 FIG.8) having a second folding space inclined surface protruding from the second fixing surface to the folding space gap deviating from the second folding inner surface (as shown FIG. 1) while the screen display surface of the flexible display apparatus is maintained in an exposed state while surrounding the foldable body outer circumferential surface except the folding axis of the foldable body (shown FIG.2), closing the folding space gap, and the first folding space inclined surface and the second folding space inclined surface protrude out of the screen display surface of the foldable image display apparatus in an unfolded state (as shown e.g. FIG.2).
Watamura does not explicitly disclose:
the first folding space inclined surface is inclined relative to the first folding inner surface so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases, the second folding space inclined surface is inclined relative to the second folding inner surface so that a distance between the second folding space inclined surface and the second folding inner surface decreases as the distance from the folding axis increases, an entire portion of the first folding space inclined surface and an entire portion of the second folding space inclined surface make a firm contact to each other when the foldable image display apparatus is in the folded state
Maatta teaches:
the first folding space inclined surface (e.g. bottom surface of top 160 contacting bottom 160 Fig.9) is inclined relative to the first folding inner surface (e.g. shown inclined relative to upper 110 Fig.9) so that a distance between the first folding space inclined surface and the first folding inner surface decreases as a distance from the folding axis increases (shown Fig.9), the second folding space inclined surface (e.g. top surface of bottom 160 contacting top 160 Fig.9) is inclined relative to the second folding inner surface (e.g. shown inclined relative to upper 110 Fig.9) so that a distance between the second folding space inclined surface and the second folding inner surface decreases as the distance from the folding axis increases (shown Fig.9), an entire portion of the first folding space inclined surface and an entire portion of the second folding space inclined surface make a firm contact to each other when the foldable image display apparatus is in the folded state (“The housing parts 160 are fully folded against each other” paragraph [0062], locked with one another paragraph [0065]), thereby closing the folding space gap (“closed space is defined inside the housing” paragraph [0062]), and the first folding space inclined surface and the second folding space inclined surface protrude out of the screen display surface of the foldable image display apparatus in an unfolded state (as shown e.g. Fig.3b)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Maatta as pointed out above, in Watamura, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “the bending radius of the bendable display can be accommodated without extensively increasing thickness of the device” (e.g. bending damage to the display may be minimized) (paragraph [0044]).

Regarding claim 2 Watamura as modified discloses:
edge cover (e.g. 14 FIG.1) having a tunnel-shaped circumferential surface capable of covering the outer circumferential surface not covered by the first protective case and the second protective case when the foldable body is folded (as shown e.g. FIG.6A, FIG.7A)  and a wall surface capable of covering both ends of the folding axis of the foldable body, wherein the edge cover is separated from the folding axis when the foldable body is unfolded (42a (part of 14) separating from the folding axis (at C) shown FIG.7B).

Regarding claim 6 Watamura as modified discloses:
a bezel latching protrusion (inner surface of 27 bounding 16 FIG.2 FIG.8) fixed around the edge portions of the first folding inner surface and the second folding inner surface is formed on the inner circumference of the protruding end portions of the first folding space inclined surface and the second folding space inclined surface (as shown FIG.1, FIG.2).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        

/THERON S MILLISER/            Examiner, Art Unit 2841